Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.
With respect to claim 3, the claim recites the following, each of which renders the claim indefinite: 
“landmark locations from said N landmark locations from said plurality of outputs maps” on line 25 (unclear which landmark location is being references and how they are selected)
“method comprises selecting said locations not prone to distortion” on line 2 (this aspect of the claim is contradictory to the beginning portion of the claim in line 25 wherein these features are not selected for further processing) 
Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sachs (US Pub. No. 2019/0122411 A1).
Regarding claim 1, Sachs teaches a method of image processing using a neural network comprising (3815, para. [0009], Sachs teaches the method of processing an image via a convolutional neural network): identifying an object with an image (para. [0004], Sachs teaches a method of capturing an image an identifying different features therein); providing a crop from said image, said crop encompassing at least a portion of said identified object and having respective ranges of rows and columns (1300, 1400, para. [0049] [0093] [104], Sachs teaches cropping the acquired image and projecting it onto a determined geometry); processing said crop through a plurality of convolutional layers to provide an output map of lower spatial resolution than said crop (para. [0098] [0180], Sachs teaches a multistage processing method which includes image processing via a low-resolution mesh); processing said output map through a plurality of de-convolutional layers to provide a plurality of N output maps of comparable spatial resolution to said crop, each output map corresponding to a respective landmark of said object (para. [0121], Sachs teaches a processing method which obtains a 30x30 patch for each feature landmark and then processes them via CNN); obtaining N (x,y) landmark locations from said plurality of N output maps (para. [0009] [0160], Sachs teaches the process of determining a position for each of a plurality of landmarks via feature maps); processing said output map through a plurality of feed forward layers to provide a feature vector comprising N elements, each element including an (x,y) location for a respective landmark (2220, para. [0123], Sachs teaches a CNN that produces feature vectors for each landmark containing image patch); selecting any landmarks locations from said feature vector having an x or a y location outside a range for a respective N (x,y) landmark locations from said plurality of N output maps for a remainder of said final set of landmark locations (4215, para. [0017] [0018], Sachs teaches that identified global and taxonomy attributes are selected to inform the final set of rig parameters for the 3D model; examiner interprets “at least some of remaining landmark locations” to include all landmark locations; Sachs selects all identified landmarks for use in subsequent processing which therefore reads on the claim). 
Regarding claim 2, Sachs teaches the landmark tracking method wherein landmark locations from the plurality of output maps selected for a remainder of landmark locations are locations which are prone to distortion (2245. para. [0098] [0118], Sachs teaches a landmark detection method which accounts for loss of high frequency details).
Regarding claim 4, Sachs teaches the landmark detection method, further comprising processing said output map through a plurality of feed forward layers to provide a classification of at least one or more of: pitch, yaw, or roll of said object with said crop (para. [0121] [0141] [0157], Sachs teaches a CNN that branches into prediction layers which classify facial features that contain movements).
Regarding claim 5, Sachs teaches the landmark detection method, wherein the convolutional layers and deconvolutional layers are incorporated with a single stage encoder-decoder (para. [0020], Sachs teaches identifying attributes using a single encoder model and terminal models to analyze the generated embedding). 
Regarding claim 6, Sachs teaches the landmark detection method wherein at least one output map from a convolutional later is aggregated with an output from a deconvolutional layer to provide an input map for a further deconvolutional layer (para. [0162], Sachs teaches prediction models using a convolutional neural network which can then be later coupled with deconvolutional layers to perform semantic segmentation which can then be used for further processing). 
Regarding claim 7, Sachs teaches the landmark detection method wherein the object comprises a face (para. [0075], Sachs teaches the method which captures and determines features of a face). 
Regarding claim 8, Sachs teaches the landmark detection method wherein the crop comprises a range of 64x64 pixels (para. [0121], Sachs teaches the process of obtaining a 30 x 30 pixel patch for each landmark which is a lower resolution than that of the claim; examiner assumes that increasing the area of the crop is a matter of adjusting system parameters and therefore it reads on the claim).  
Regarding claim 9, Sachs teaches the landmark detection method comprising steps executing steps on one of: a general purpose processor; a multi-core processor; a dedicated neural network processing engine; or a multi-core neural network processing engine (205, para. [0085], Sachs teaches a method which executes instructions using a combination of processors and microprocessors).
Regarding claim 10, Sachs teaches the landmark detection method, wherein each output map of lower spatial resolution comprises a plurality of channels (para. [0181], Sachs teaches use of multiple deconvolution to perform semantic segmentation). 
Regarding claim 11, Sachs teaches the landmark detection method, wherein the selecting steps comprise feeding the plurality of output maps and feature vectors through a further set of neural network layers to provide final set of landmark locations (para. [0160] [162], Sachs teaches a final learning and optimization model which selects the final set of parameters to be used). 
Regarding claim 12, Sachs teaches an image processing device configured to perform the landmark detection method, further comprising a processor acquire an image (205, 1210) and a memory (210) configured to store a neural network configuration and a set of weights for convolutional layers, deconvolutional layers and feed forward layers of the neural network (para. [0085] [0121] [0180] [0181], Sachs teaches the memory system which stores device instructions comprising neural network configurations, convolutional layers, and feed forward layers). 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Roulet et al. (US Pub. No. 2019/0213710 A1) teaches an optical apparatus that creates an output image with constant resolution while allowing continuous adjustment. 
Chen et al. (US Pub. No. 2020/0111214 A1) teaches a method for automatic segmentation using machine learning models to segment image features at different levels of resolution.
Bhat et al. (US Patent Pub. No. 9,786,084) teaches a method for computer generated models of heads by identifying feature vectors in acquired images. 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664